                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                                  3:21-CV-00078


             UNITED STATES OF AMERICA         )
                                              )
                                              )
                      v.                      )
                                              )
                                              )
             APPROXIMATELY $9,920 IN UNITED   )
             STATES CURRENCY SEIZED FROM      )
             DOMINIC NICKERSON ON OCTOBER 29, )
             2020 AT THE CHARLOTTE-DOUGLAS    )
             INTERNATIONAL AIRPORT            )
                                              )

                                               ORDER OF DEFAULT JUDGMENT

                        THIS MATTER IS BEFORE THE COURT on the Government’s Motion for Entry of

             Default Judgment. (Doc. 7). Having considered the Motion and the pleadings, the Court GRANTS

             the Motion and Orders as follows:

                        IT IS HEREBY ORDERED THAT Judgment by Default is entered against all persons in the

             world not having filed a claim in this action as to the following property:

                        Approximately $9,920 in U.S. Currency seized from Dominic Nickerson on October 29,

             2020, at Charlotte-Douglas International Airport.



Signed: June 18, 2021




                                                                1
